Citation Nr: 1106049	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for skin cancer (basal cell carcinoma). 

In May 2008, the Board remanded the claim for additional 
development.  In January 2009, the Board denied the Veteran's 
claim.  In July 2009, the Board vacated the January 2009 decision 
to correct procedural errors.  The appeal was remanded for 
additional development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  There evidence of record weighs against a finding that the 
Veteran was exposed to ionizing radiation in service.

2.  The Veteran's skin cancer first manifested many years after 
service and is unrelated to any incident of service, including 
alleged exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by the Veteran's 
active service, and is not proximately due to or the result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1131; 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2003, March 2006, June 2008, 
and August 2009; a rating decision in January 2004; a statement 
of the case in July 2005; and supplemental statements of the case 
in April 2008, and August 2008.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2010).  A radiation-exposed Veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test involving 
the atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki during World War II, or presence at certain 
specified sites.  38 C.F.R. § 3.309(d)(3) (2010).  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed Veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding.  38 C.F.R. § 3.311(b)(4) (2010).  When it 
has been determined that: (1) a Veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest five years or more after exposure, 
the claim will be referred to the Under Secretary for Benefits 
for further consideration.  38 C.F.R. § 3.311(c) (2010).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. § 
3.311(e) and may request an advisory medical opinion from the 
Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2010).  
The medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is at least as 
likely as not that the disease resulted from in-service radiation 
exposure or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 C.F.R. § 
3.311(c)(1) (2010).

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
38 C.F.R. §  3.311.

The Veteran contends that his skin cancer is the result of 
exposure to ionizing radiation in service. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered.  Competency considers whether 
evidence is admissible as distinguished from whether the evidence 
is credible or the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

Initially the Board will address whether the Veteran meets the 
criteria for qualification as a radiation-exposed Veteran.  His 
service records do not show any exposure to radiation monitored 
by dosimetry badge or that he participated in atmospheric nuclear 
weapon testing or any other radiation risk activity, as defined 
by 38 C.F.R. § 3.309(d)(3).  As there is no evidence 
demonstrating participation in a radiation-risk activity, the 
Board finds that he does not meet the criteria for qualification 
as a radiation-exposed Veteran.

As the Veteran's participation in a radiation-risk activity has 
not been confirmed, in order to qualify for service connection 
for skin cancer as a result of exposure to ionizing radiation, 
there must be evidence documenting the level of his radiation 
exposure, and his skin cancer, as a radiogenic disease, must be 
determined by the VA Under Secretary of Health to be related to 
ionizing radiation exposure while in service, or otherwise be 
linked medically to ionizing radiation exposure while in service.  
The Veteran's service records do not document exposure to 
ionizing radiation.  The Veteran asserts that he was exposed to 
ionizing radiation as a result of duties involving the use of 
unshielded radar scopes.  The Veteran's available service records 
show he served first as a seaman recruit and then advanced to 
seaman apprentice and seaman, and that he was assigned to the 
Harbor Defense Unit at Fort Story, Virginia.  He acknowledges 
that his primary duties did not involve the use of unshielded 
radar scopes, but asserts that due to staffing shortages he 
underwent training in the Radar Division at Fort Story and was 
assigned extra duties in the evenings and on weekends monitoring 
ship traffic using an unshielded radar scope.  His service 
personnel records do not demonstrate duties involving the use of 
radar equipment or that he underwent any training with the Radar 
Division.

In support of his claim, the Veteran submitted a June 2003 letter 
from his private treating oncologist in which the oncologist 
noted that the Veteran had extensive midline facial skin cancers 
attributable to several years in the Navy, working in radar in 
its early infancy.  The physician, who later submitted an 
abstract of a paper he had written on the subject of use of radar 
equipment and the subsequent development of cancer, noted that in 
the early stages of radar, cathode rays emitted radiation, 
leading to the subsequent development of basal cell carcinoma.  
In an April 2004 letter, the same physician noted that his study 
had revealed that nine individuals exposed to radar in its early 
phase were felt to have developed basal cell carcinoma as a 
result of exorbitant exposure to X-ray radiation via cathode rays 
and unshielded lead glass.  Because the Veteran had extensive 
skin cancers not explained by ordinary sun exposure, it was felt 
that his cancer had resulted from his reported use of early radar 
equipment.  In February 2007, the Veteran submitted a full copy 
of the article written by his physician.  The article relates 
extensive use of early radar equipment to the subsequent 
development of basal cell carcinoma.  In a subsequent statement 
in April 2009 and the physician stated that he thought the 
Veteran had a propensity to mid facial skin cancers that had been 
affected by radar exposure in service, which acted like 
unshielded X-ray, since XRT tubes were not loaded.  

The Veteran underwent VA examination in July 2008.  In addressing 
whether the Veteran's skin cancer was the result of exposure to 
ionizing radiation in service, the examiner determined that it 
was not, as there was no evidence in his records demonstrating 
exposure to ionizing radiation.

The Board finds that because the Veteran's service personnel 
records do not demonstrate exposure to ionizing radiation, duties 
involving the use of radar equipment, or training, it is not 
necessary to refer the claim to the Under Secretary for Benefits 
for further consideration.  38 C.F.R. § 3.311(c) (2010).

The Board has considered the Veteran's assertions regarding 
exposure to ionizing radiation as a result of using radar 
equipment.  However, while the Veteran is credible and competent 
to describe skin problems, as a layperson he is not competent to 
give a medical opinion on a diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Moreover, skin cancer is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to its presence therefore 
is medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Thus, the Board concludes that even if the 
Veteran did work with radar equipment while stationed at Fort 
Story, he is not competent to relate his skin cancer to any 
ionizing radiation to which he may have been exposed as a result 
of using such equipment.  In addition, while the Veteran has 
claimed that he worked with radar equipment while in service, 
that duty is not documented by his service medical records.  
While his contention is credible, the service records absence of 
such a primary duty is more persuasive.

The Board has also considered the opinion of the Veteran's 
oncologist, which relates his skin cancer to exposure to ionizing 
radiation in service.  However, the Board has determined that 
physician's opinion to be of little probative value in 
establishing a link between the Veteran's exposure to ionizing 
radiation and his subsequent development of skin cancer, because 
of the lack of documentation of exposure to ionizing radiation.  
Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerieri v. 
Brown, 4 Vet. App. 467 (1993) (probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and weight 
to the attached medical opinions are within the province of the 
Board).  The probative value of the physician's opinion is also 
lessened because the physician appears to have based his opinion 
on the assumption that the Veteran used radar equipment for the 
several years he was in the Navy.  The Veteran, by his own 
account, however, has admitted that his claimed use of radar 
equipment was periodic, whenever extra help was needed, as 
opposed to regular.  For these same reasons, the article is also 
of relatively little probative value.

The Board finds that the evidence weighs against a finding that 
the Veteran extensively used radar equipment while in service.  
Because there is no service record of the Veteran having been 
exposed to ionizing radiation in service, there is no need to 
further assess whether his radiogenic disease, skin cancer, is 
related to an unknown radiation dose to which he was exposed in 
service, and service connection for skin cancer, as secondary to 
exposure to ionizing radiation, is not warranted.

The Board now turns to the final remaining issue of whether 
service connection for skin cancer is warranted based upon direct 
causation.  The Veteran's service medical records reveal a single 
record of treatment related to the skin.  In August 1958, the 
Veteran was treated for infected sebaceous cysts on the left side 
of the bridge of his nose and on his back.  On examination in 
March 1959, prior to release from active service, the examination 
found scars on the forehead, nose, left shoulder, and back, but 
no other abnormalities of the skin. 

Post-service medical records show that the Veteran was first 
diagnosed with skin cancer in June 1996.  He has received regular 
treatment for skin cancer since that time.  At no time has any 
treating physician related his skin cancer to any aspect of his 
service except for the alleged exposure to ionizing radiation, 
which has been determined to be of limited probative value.

The Veteran's service medical records do not show that he 
developed skin cancer while in service, nor is there medical 
evidence of this condition for more than 37 years after his 
separation from service.  In view of the lengthy period without 
treatment, the evidence is against finding a continuity of 
treatment, and that weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current skin cancer, first shown after service, and 
an injury, disease, or event in service is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010). 

The Veteran underwent a VA examination in July 2008, as a result 
of which he was diagnosed with basal cell carcinoma, scar 
residuals of basal cell carcinoma, and actinic keratoses.  There 
was no evidence of sebaceous cysts.  In addressing whether his 
skin cancer first manifested during service, or was a result of 
his active service, the examiner determined that his skin cancer 
was unrelated to his active service.  The examiner noted that the 
only skin condition for which the Veteran was treated in service, 
sebaceous cysts, was a self-limited condition that resolved with 
treatment and had no residual.  Even if untreated, however, 
sebaceous cysts did not cause skin cancer, or place an individual 
at greater risk for developing skin cancer.  Additionally, 
sebaceous cysts do not aggravate skin cancer, and are not 
otherwise related to skin cancer.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
clinical evidence of treatment for or complaints related to skin 
cancer during the Veteran's period of active service.  
Additionally, the weight of the evidence is against a finding 
evidence establishing a medical nexus between military service 
and skin cancer.  On VA examination in July 2008, the examiner 
specifically opined that there was no relationship between the 
Veteran's skin cancer and his active service.  Thus, service 
connection for skin cancer is not warranted.

In sum, the evidence shows that the Veteran developed skin cancer 
many years after service.  The probative medical evidence of 
record does not demonstrate that it was caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for skin cancer, to include as secondary to 
exposure to ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


